                                  1   Kresta Nora Daly, SBN 199689
                                      Joan Maya Pradhan, SBN 319332
                                  2   BARTH DALY LLP
                                      2810 Fifth Street
                                  3   Davis, California 95618
                                      Telephone: (916) 440-8600
                                  4   Facsimile: (916) 440-9610
                                      Email: kdaly@barth-daly.com
                                  5   Email: jpradhan@barth-daly.com

                                  6   Attorneys for Defendant CHARLES STANLEY

                                  7

                                  8                                  IN THE UNITED STATES DISTRICT COURT

                                  9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

                                 10

                                 11     UNITED STATES OF AMERICA,                            Case No. 2:17-CR-00090-JAM

                                 12                     Plaintiff,                           UNOPPOSED REQUEST TO
                                                                                             EXONERATE PROPERTY BOND
B ARTH D ALY LLP




                                 13                v.
             Attorneys At Law
             Davis, California




                                 14     CHARLES STANLEY,

                                 15                     Defendant.

                                 16

                                 17            Mr. Stanley asks the Court to enter an order exonerating the bond ordered on July 6, 2017.
                                 18            On July 6, 2017, the Court ordered Mr. Stanley released on a $250,000 bond secured by real
                                 19   property. Doc. 7. Mr. Stanley posted the bond which is secured by his sister’s real property.
                                 20   Mr. Stanley was remanded into custody on February 14, 2018. He has been in custody ever since.
                                 21   Mr. Stanley has since entered a guilty plea and is scheduled to be sentenced on July 2, 2019.
                                 22   Mr. Stanley’s sister wishes to refinance the property securing the bond and is unable to do so until the
                                 23   bond is exonerated.
                                 24            Counsel for the government advises the government does not object to entry of an order
                                 25   exonerating bond and reconveying the properties to the sureties as appropriate.
                                 26   Dated: June 10, 2019.                  BARTH DALY LLP
                                 27
                                                                             By_/s/ Kresta Nora Daly
                                 28                                             KRESTA NORA DALY
                                      {00028330}
                                      ____________________________________________________________________________________________________________
                                      Unopposed Request to Exonerate Property Bond       1                                     2:17-CR-00090-JAM
                                  1                                                    ORDER

                                  2            Bond for defendant Charles Stanley is exonerated. The Clerk of the Court shall reconvey the
                                  3   properties securing the bond as appropriate.
                                  4            IT IS SO ORDERED.
                                  5   Dated: June 11, 2019.
                                                                                     HONORABLE EDMUND F. BRENNAN
                                  6                                                  United States Magistrate Judge
                                  7

                                  8

                                  9

                                 10

                                 11

                                 12
B ARTH D ALY LLP




                                 13
             Attorneys At Law
             Davis, California




                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                      {00028330}
                                      ____________________________________________________________________________________________________________
                                      Unopposed Request to Exonerate Property Bond       2                                     2:17-CR-00090-JAM
